  Case 17-34599         Doc 53     Filed 01/28/19 Entered 01/28/19 10:38:22              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-34599
         CHERYL Y AJAKAIYE

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/17/2017.

         2) The plan was confirmed on 01/25/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 01/09/2019.

         6) Number of months from filing to last payment: 14.

         7) Number of months case was pending: 14.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-34599       Doc 53        Filed 01/28/19 Entered 01/28/19 10:38:22                   Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $11,370.00
       Less amount refunded to debtor                            $835.00

NET RECEIPTS:                                                                                 $10,535.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                   $0.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $471.48
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $471.48

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim          Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted       Allowed        Paid         Paid
AMO REALTY 791 LLC               Unsecured     14,600.00            NA            NA            0.00       0.00
CERTEGY                          Unsecured         800.00           NA            NA            0.00       0.00
CHASE BANK                       Unsecured      1,207.72            NA            NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         120.00      1,468.32      1,468.32           0.00       0.00
CLEAR LOAN SOLUTIONS A TRIBAL    Unsecured      2,140.80            NA            NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured            NA         294.42        294.42           0.00       0.00
DEVON FINANCIAL SERVICE          Unsecured         702.25           NA            NA            0.00       0.00
DOLLAR LOAN CENTER               Unsecured         600.00        691.75        691.75           0.00       0.00
FOOT PRINT BEHAVIORAL            Unsecured      1,646.39            NA            NA            0.00       0.00
GEORGE V BUCCIERO                Unsecured         117.58           NA            NA            0.00       0.00
GREEN ARROW LOAN                 Unsecured         894.33           NA            NA            0.00       0.00
HSN                              Unsecured           9.96           NA            NA            0.00       0.00
IL DEPT OF EMPLOYMENT SECURITY   Unsecured      7,313.00            NA            NA            0.00       0.00
IL DEPT OF REVENUE               Unsecured            NA          51.26         51.26           0.00       0.00
IL DEPT OF REVENUE               Priority             NA         512.20        512.20        512.20        0.00
IL DEPT OF REVENUE               Priority             NA          92.00         92.00          92.00       0.00
INTERNAL REVENUE SERVICE         Priority             NA       2,308.66      2,308.66      2,308.66        0.00
INTERNAL REVENUE SERVICE         Unsecured      1,789.67          82.82         82.82           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Secured       11,200.00     18,112.19      18,612.19      6,395.53     755.13
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured      6,658.11            NA            NA            0.00       0.00
MACYS                            Unsecured         634.81           NA            NA            0.00       0.00
MARY FOXWORTH                    Unsecured      1,000.00       1,000.00      1,000.00           0.00       0.00
MIDNIGHT VELVET                  Unsecured         125.64        314.37        314.37           0.00       0.00
NATIONAL CREDIT ADJUSTERS        Unsecured         682.50           NA            NA            0.00       0.00
NATIONAL LABORATORIES LLC        Unsecured     33,870.00            NA            NA            0.00       0.00
NORTHWESTERN MEDICINE            Unsecured         746.89           NA            NA            0.00       0.00
PAYDAY LOAN STORE OF IL INC      Unsecured      1,154.00            NA            NA            0.00       0.00
PRA RECEIVABLES MGMT             Unsecured      3,029.60       3,336.31      3,336.31           0.00       0.00
QUANTUM3 GROUP LLC               Unsecured         347.26        318.19        318.19           0.00       0.00
QUANTUM3 GROUP LLC               Unsecured      4,786.74       4,596.74      4,596.74           0.00       0.00
QUANTUM3 GROUP LLC               Unsecured         232.86        236.98        236.98           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-34599        Doc 53        Filed 01/28/19 Entered 01/28/19 10:38:22                     Desc Main
                                       Document Page 3 of 4



Scheduled Creditors:
Creditor                                        Claim           Claim         Claim        Principal        Int.
Name                                 Class    Scheduled        Asserted      Allowed         Paid           Paid
SLEEP RX                          Unsecured         797.34             NA           NA             0.00         0.00
SYNCHRONY BANK                    Unsecured      1,695.27              NA           NA             0.00         0.00
TD BANK USA                       Unsecured         978.26        1,043.96     1,043.96            0.00         0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured     73,291.00       74,327.86     74,327.86            0.00         0.00
USA PAYDAY LOANS                  Unsecured         337.50          300.00       300.00            0.00         0.00
USA PAYDAY LOANS                  Unsecured            NA           300.00       300.00            0.00         0.00
WEST COAST RECOVERY CENTER LL     Unsecured     73,860.00              NA           NA             0.00         0.00


Summary of Disbursements to Creditors:
                                                                Claim            Principal                Interest
                                                              Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                        $0.00                 $0.00                   $0.00
      Mortgage Arrearage                                      $0.00                 $0.00                   $0.00
      Debt Secured by Vehicle                            $18,612.19             $6,395.53                 $755.13
      All Other Secured                                       $0.00                 $0.00                   $0.00
TOTAL SECURED:                                           $18,612.19             $6,395.53                 $755.13

Priority Unsecured Payments:
       Domestic Support Arrearage                                $0.00              $0.00                   $0.00
       Domestic Support Ongoing                                  $0.00              $0.00                   $0.00
       All Other Priority                                    $2,912.86          $2,912.86                   $0.00
TOTAL PRIORITY:                                              $2,912.86          $2,912.86                   $0.00

GENERAL UNSECURED PAYMENTS:                              $88,362.98                    $0.00                $0.00


Disbursements:

       Expenses of Administration                                  $471.48
       Disbursements to Creditors                               $10,063.52

TOTAL DISBURSEMENTS :                                                                            $10,535.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-34599         Doc 53      Filed 01/28/19 Entered 01/28/19 10:38:22                Desc Main
                                       Document Page 4 of 4




       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 01/28/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
